Judgment, Supreme Court, Bronx County, entered on December 5, 1974, *554dismissing the complaint in this • personal injury action at the close of the entire case, affirmed, without costs and without disbursements. It is well settled that a social guest visiting someone’s home takes the premises as the guest finds them. The only duty owed to the guest by the host is to abstain from inflicting intentional, wanton or willful injuries and to disclose the existence of any known condition in the nature of a trap or hidden danger. Concur—Stevens, P. J., Markewich, Silverman and Capozzoli, JJ.; Murphy, J., dissents in the following memorandum: